                          Case 3:19-cv-04914-RS Document 28 Filed 06/04/20 Page 1 of 3



               1 Kevin Michael Zietz (Bar No. 186244)
                 kevin@zietzlaw.com
               2 LAW OFFICES OF KEVIN M. ZIETZ
                 16055 Ventura Blvd., Suite 432
               3 Encino, CA 91436
                 Telephone: (818) 981-9200
               4
                 Attorneys for Plaintiff
               5 KRISTIN WILLIAMS

               6 Anna Maria Martin (Bar No. 154279)
                 amartin@mmhllp.com
               7 Kristin Kyle de Bautista (Bar No. 221750)
                 kkyle@mmhllp.com
               8 MESERVE, MUMPER & HUGHES LLP
                 1000 Wilshire Boulevard, Suite 1860
               9 Los Angeles, California 90017-2457
                 Telephone: (213) 620-0300
              10 Facsimile: (213) 625-1930

              11 Attorneys for Defendant
                 FIRST UNUM LIFE INSURANCE COMPANY
              12

              13                                UNITED STATES DISTRICT COURT
              14                   NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO)
              15

              16 KRISTIN WILLIAMS,                    )                  Case No. 3:19-cv-04914-RS
                                                      )
              17               Plaintiff,             )                  JOINT STIPULATION TO DISMISS
                                                      )                  ENTIRE ACTION WITH PREJUDICE;
              18           vs.                        )                  AND ORDER
                                                      )
              19   FIRST UNUM LIFE INSURANCE          )                  Judge: Richard Seeborg
                   COMPANY; THE INTERPUBLIC GROUP OF )                   Ctrm: 3, 17th Floor
              20   COMPANIES, INC. LONG-TERM          )
                   DISABILITY PLAN; and DOES 1 to 10, )                  Complaint Filed: August 15, 2019
              21   inclusive,                         )
                                                      )
              22               Defendant.             )
                                                      )
              23

              24              IT IS HEREBY STIPULATED, by and between Plaintiff KRISTIN WILLIAMS and
              25 Defendant FIRST UNUM LIFE INSURANCE COMPANY, by and through their attorneys of

              26 record, that this action shall be dismissed in its entirety with prejudice as to all defendants pursuant

              27 to Rule 41(a), et seq. of the Federal Rules of Civil Procedure. Each party shall bear his or its own

              28 attorneys’ fees and costs.
LAW OFFICES
                                                                     1                        Case No. 3:19-cv-04914-RS
 MESERVE,
 MUMPER &                                                                     JT STIP TO DISMISS ENTIRE ACTION WITH
HUGHES LLP
                   173764.1
                                                                                      PREJUDICE; & [PROPOSED] ORDER
                          Case 3:19-cv-04914-RS Document 28 Filed 06/04/20 Page 2 of 3



               1              The Parties further stipulate and request that all dates set in this matter be vacated and taken

               2 off the Court’s calendar.

               3              The Parties seek the Court’s approval of the dismissal of the action with prejudice.

               4

               5              IT IS SO STIPULATED.
               6

               7 Dated: June 4, 2020                                Kevin Michael Zietz
                                                                    LAW OFFICES OF KEVIN M. ZIETZ
               8

               9
                                                                    By: /s/Kevin Michael Zietz
              10                                                        Kevin Michael Zietz
                                                                        Attorneys for Plaintiff
              11                                                        KRISTIN WILLIAMS

              12

              13 Dated: June 4, 2020                                Anna Maria Martin
                                                                    Kristin Kyle de Bautista
              14                                                    MESERVE, MUMPER & HUGHES LLP

              15

              16                                                    By: /s/ Anna Maria Martin
                                                                        Anna Maria Martin
              17                                                        Attorneys for Defendant
                                                                        FIRST UNUM LIFE INSURANCE
              18                                                        COMPANY
              19
                                                           FILER’S ATTESTATION
              20
                              The filing attorney attests that she has obtained concurrence regarding the filing of this
              21
                   document and its content from the signatories to this document.
              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
                                                                         2                         Case No. 3:19-cv-04914-RS
 MESERVE,
 MUMPER &                                                                          JT STIP TO DISMISS ENTIRE ACTION WITH
HUGHES LLP
                   173764.1
                                                                                           PREJUDICE; & [PROPOSED] ORDER
                          Case 3:19-cv-04914-RS Document 28 Filed 06/04/20 Page 3 of 3



               1                                             ***ORDER***

               2              Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

               3 ORDERED that this action, Case No. 3:19-cv-04914-RS, is dismissed in its entirety as to all

               4 defendants, with prejudice.

               5              IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are hereby

               6 vacated and taken off the Court’s calendar.

               7              IT IS HEREBY FURTHER ORDERED that each Party shall bear his or its own attorneys’

               8 fees and costs in this matter.

               9              IT IS SO ORDERED
              10

              11 Dated: June 4, 2020
                                                                Hon. Richard Seeborg
              12                                                United States District Judge
              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
                                                                    3                        Case No. 3:19-cv-04914-RS
 MESERVE,
 MUMPER &                                                                    JT STIP TO DISMISS ENTIRE ACTION WITH
HUGHES LLP
                   173764.1
                                                                                     PREJUDICE; & [PROPOSED] ORDER
